Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 1 of 13. PageID #: 349




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 CARL S. SCHNEIDER, et al.,                       )
                                                  )     CASE NO. 4:20CV1747
                Plaintiffs,                       )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 CREDIT HUMAN FEDERAL CREDIT                      )
 UNION, et al.,                                   )     MEMORANDUM OF OPINION
                                                  )     AND ORDER
                Defendants.                       )     [Resolving ECF No. 8]



        Pending is Defendant Navient Solutions, LLC’s (“NSL”) Motion to Dismiss Plaintiffs’

 Complaint (ECF No. 8) pursuant to Fed. R. Civ. P. 12(b)(6).1 The Court has been advised,

 having reviewed the record, the parties’ briefs, and the applicable law. For the reasons that

 follow, the Court grants the motion.

                                          I. Background

        In May 2018, Plaintiffs Carl S. Schneider (“Schneider”) and Rhonda K. Schneider aka

 Rhonda K. Reed filed an action in the Trumbull County, Ohio Court of Common Pleas against

 NSL, Texas Guaranteed Student Loan Corporation, SLM Corporation, and Nelnet, Inc., being



        1
            NSL’s motion is accompanied by a statement certifying its compliance with a
 requirement of the Telephonic Case Management Scheduling Order entered on
 September 4, 2020. See ECF No. 5 at PageID #: 143. According to NSL, “[a]s of the
 filing of this motion, Attorney Cook has not responded” to a written request sent to him
 three days prior to the filing of the within motion. ECF No. 8 at PageID #: 181.
 Therefore, Gary Cook, counsel for Plaintiffs, did not met his obligation to “give explicit
 reasons in writing for refusing” to “agree to the request for dismissal.” ECF No. 5 at
 PageID #: 143.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 2 of 13. PageID #: 350




 (4:20CV1747)

 Case No. 2018 CV 00955. See Complaint (ECF No. 9-1). In April 2019, Plaintiffs filed with

 leave of court an Amended Complaint that added Credit Human Federal Credit Union as a New

 Party Defendant. On May 6, 2019, Plaintiffs dismissed NSL, Texas Guaranteed Student Loan

 Corporation, SLM Corporation, and Nelnet, Inc. pursuant to Ohio R. Civ. P. 41(A)(1)(a). See

 Voluntary Dismissal Under Rule 41(A)(1)(a) (ECF No. 9-3).2 On May 27, 2020, the state court

 granted Plaintiffs’ Motion for Dismissal Without Prejudice against New Party Defendant Credit

 Human Federal Credit Union under Ohio R. Civ. P. 41(A).

        On July 2, 2020, Plaintiffs3 purportedly “refiled” their prior action in the Trumbull

 County, Ohio Court of Common Pleas against Credit Human Federal Credit Union, NSL, and

 Texas Guaranteed Student Loan Corporation (dba Trellis Company), being Case No. 2020 CV

 00775. Plaintiffs Carl S. Schneider and Rhonda K. Schneider assert causes of action sounding in


        2
           Contrary to Plaintiffs’ assertion that “the court may not take judicial notice of
 court proceedings in another case,” Memorandum in Opposition (ECF No. 11) at PageID
 #: 272, “it is well-settled that federal courts may take judicial notice of proceedings in
 other courts of record.” United States v. Mont, 723 Fed.Appx. 325, 327 n.3 (6th Cir.
 2018) (citing Lyons v. Stovall, 188 F.3d 327, 332, n.3 (6th Cir. 1999) (brackets, quotation
 marks, and citation omitted)). While this doctrine typically does not extend to the factual
 findings of another court, notice may be taken of “proceedings in other courts . . . if those
 proceedings have a direct relation to matters at issue.” United States v. Neal, 577
 Fed.Appx. 434, 452 n. 11 (6th Cir. 2014) (quoting United States ex rel. Robinson
 Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (ellipsis
 and emphasis in original)).
        3
           Rhonda K. Schneider passed away during the prior litigation in state court. See
 Memorandum in Support (ECF No. 9) at PageID #: 187. No allegations are made in the
 Complaint (ECF No. 1-1 at PageID #: 12-34) regarding her passing and there are also no
 allegations as to the appointment of anyone as representative of her estate. Attorney
 Cook declared during the October 2020 Case Management Conference that he only
 represents Plaintiff Carl S. Schneider. Despite the fact that the cutoff to amend pleadings
 was December 31, 2020, see Case Management Plan (ECF No. 19) at PageID #: 331, ¶
 14, Attorney Cook has not acted to remove Rhonda K. Schneider as a party plaintiff in the
 above-entitled action.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 3 of 13. PageID #: 351




 (4:20CV1747)

 (1) Breach of Contract; (2) Bad Faith and Breaches; (3) Fraud/Misrepresentation; (4) Fraudulent

 Inducement; (5) Quantum Meruit/Unjust Enrichment; (6) Abusive, Deceptive, and Unfair Acts

 and Practices Under the Consumer Financial Protection Act (“CFPA”), specifically 12 U.S.C.§§

 5531(a) and 5536(a)(1)(B); (7) Violations of the Fair Debt Collection Practices Act (“FDCPA”),

 15 U.S.C. § 1692 et seq.; (8) Violations of Regulation V, 12 C.F.R. part 1022, the implementing

 regulation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.; and, (9)

 Violations of the Ohio Consumer Sales Practices Act (“CSPA”), Ohio Rev. Code § 1345.01 et

 seq. Only three (Counts Six through Eight) of the nine claims are federal.

        Plaintiffs’ nine claims relate to a 1997 student loan they obtained and their alleged efforts

 to obtain a disability discharge. Plaintiffs allege the loan at issue was in the original amount of

 $63,349.63 and claim that partial loan discharges of $52,416.85 and $61,958.99 were wrongly

 reinstated by Defendants. The loan was co-signed/endorsed by Plaintiff Rhonda K. Schneider,

 the then-current spouse of Plaintiff Carl S. Schneider; however, Plaintiffs were divorced through

 dissolution proceedings on or about November 8, 2002.

        On August 7, 2020, NSL, a former servicer of Plaintiffs’ loan, filed a Notice of Removal

 (ECF No. 1) to the United States District Court for the Northern District of Ohio on the grounds

 of federal question and diversity jurisdiction.

                                       II. Standard of Review

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must take

 all well-pleaded allegations in the complaint as true and construe those allegations in a light most

 favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). A

 cause of action fails to state a claim upon which relief may be granted when it lacks “plausibility
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 4 of 13. PageID #: 352




 (4:20CV1747)

 in th[e] complaint.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading must

 contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

 Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff is not

 required to include detailed factual allegations, but must provide more than “an unadorned,

 the-defendant-unlawfully-harmed-me accusation.” Id. at 678. A pleading that offers “labels and

 conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

 Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid

 of “further factual enhancement.” Id. at 557. It must contain sufficient factual matter, accepted

 as true, to “state a claim to relief that is plausible on its face.” Id. at 570. “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

 plausibility standard is not akin to a “probability requirement,” but it asks for more than a sheer

 possibility that a defendant has acted unlawfully. Twombly, 550 U.S. at 556. When a complaint

 pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the line

 between possibility and plausibility of ‘entitlement to relief.’” Id. at 557 (brackets omitted).

 “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

 relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)). The Court “need not accept as true a

 legal conclusion couched as a factual allegation or an unwarranted factual inference.”

 Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (citations and internal

 quotation marks omitted).
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 5 of 13. PageID #: 353




 (4:20CV1747)

                                            III. Analysis

                                                  A.

                                                  1.

        Plaintiffs allege that “[a]ll applicable statute[s] of limitations and other limitations have

 been tolled by the Defendants’ continuing, knowing, and active concealment of the facts

 alleged.” In addition, Plaintiffs allege they had been “reasonabl[y] diligen[t],” but “could not

 have discovered, did not discover, and [were] prevented from discovering, the acts and omissions

 of the Defendants. . . .” ECF No. 1-1 at PageID #: 18, ¶ 29. But, Plaintiffs allege no actual

 concealment by NSL and no reason why they could not have discovered any alleged

 wrongdoing. Plaintiffs’ only allegations containing any detail of wrongdoing relate to the alleged

 denials of applications for a disability discharge of the student loan on multiple occasions from

 October 2004 to January 27, 2015. See ECF No. 1-1 at PageID #: 16-17, ¶¶ 19-24. Therefore,

 Plaintiffs’ causes of action accrued no later than January 27, 2015. The statutes of limitations

 have run on Counts Three, Four, and Six through Nine.

    a. Count Three - Fraud/Misrepresentation and Count Four - Fraudulent Inducement

        Under Ohio law, claims “for relief on the ground of fraud,” unless related to identity

 fraud, must be brought within four years after the cause thereof accrued. See Ohio Rev. Code §

 2305.09(C); Rutherlan Enter., Inc. v. Zettler Hardware, 60 F. Supp.3d 828, 833 (S.D. Ohio

 2014). As Plaintiffs’ causes of action would have accrued in January 2015, at the latest, their

 complaint must have been filed by January 2019. The Complaint (ECF No. 1-1), however, was

 filed in July 2020. Therefore, Counts Three and Four are time-barred.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 6 of 13. PageID #: 354




 (4:20CV1747)

               b. Count Six - Abusive, Deceptive, and Unfair Acts and Practices

        Count Six purports to bring a private cause of action under the CFPA, even though the

 statue does not create one. See 12 U.S.C. § 5481; see also, e.g., Bonilla v Am. Heritage Fed.

 Credit Union, No. 20-2053, 2020 WL 2219141, at *10 (E.D. Pa. May 7, 2020) (dismissing a

 claim under 12 U.S.C. § 5531 with prejudice because there is no private cause of action). Even

 assuming Plaintiffs could bring a private claim, the only statute of limitations listed in the CFPA

 is three years, which applies to the Consumer Protection Financial Bureau. See 12 U.S.C. §

 5564(g)(1). Therefore, Count Six is time-barred.

                            c. Count Seven - Violations of the FDCPA

        The statute of limitations for an action under the FDCPA is one year from the date of the

 violation. See 15 U.S.C. § 1692k(d); Jodway v. Orlans, PC, 759 Fed. Appx. 374, 379 (6th Cir.

 2018). Therefore, Count Seven is time-barred.

                           d. Count Eight - Violations of Regulation V

        Section 1681p, 15 U.S.C., contains both a statute of limitations and a statute of repose.

 The two-year limit, which begins to run upon a plaintiff’s discovery of the facts that give rise to

 an FCRA claim (known as the “discovery rule”), is a statute of limitations. See 15 U.S.C. §

 1681p(1); Rocheleau v. Elder Living Const., LLC, 814 F.3d 398, 401 (6th Cir. 2016). The

 alleged violations of Regulation V occurred more than two year before July 2, 2020, the day

 Plaintiffs purportedly “refiled” their complaint. Therefore, Count Eight is time-barred.

                            e. Count Nine - Violations of Ohio CSPA

        Pursuant to Ohio Rev. Code § 1345.10(C), actions under §§ 1345.01 to 1345.13 “may not

 be brought more than two years after the occurrence of the violation which is the subject of suit.”
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 7 of 13. PageID #: 355




 (4:20CV1747)

 See Temple v. Fleetwood Enters., 133 Fed. Appx. 254, 265 (6th Cir. 2005). Because Plaintiffs

 filed the Complaint (ECF No. 1-1) more than five years after the alleged CSPA violation, Count

 Nine is time-barred.

                                                  2.

        Schneider and NSL dispute the date in which the one-year limitation to refile began to

 accrue. On May 6, 2019, Plaintiffs voluntarily dismissed NSL pursuant to Rule 41(A)(1)(a). See

 ECF No. 9-3. Plaintiffs refiled the identical action against NSL on July 2, 2020. NSL argues

 that, even if Plaintiffs had plead Counts Three, Four, and Six through Nine sufficiently, those

 claims whose statutes of limitations have expired already are time-barred and not saved by

 Ohio’s savings statute, Ohio Rev. Code § 2305.19.4 Schneider argues the Complaint (ECF No.

 1-1) was timely refiled because the above-entitled action was commenced within one year after

 the entire case was dismissed. According to Schneider, the one-year period to refile did not

 begin to accrue until May 27, 2020, when the remaining defendant was dismissed.

        The one-year period by which Plaintiffs had to refile their complaint against NSL began

 from the date it was dismissed via Rule 41(A)(1)(a), i.e., May 6, 2019. The one-year period


        4
           Section 2305.19(a) allows a party to re-file a lawsuit that has failed for a reason
 other than its merits within one year of its failure or within the applicable statute of
 limitations, whichever is later. Counts Six through Eight assert federal claims. But,
 Sixth Circuit law is clear that federal courts do not apply state savings statutes to federal
 statutes of limitations. See Smith v. Nationstar Mortg., LLC, 756 Fed.Appx. 532, 534
 (6th Cir. 2018). In refusing to apply Ohio’s savings statute to a claim brought under the
 FDCPA, the court in Smith explained that its decision was rooted in Supreme Court
 precedent, as that Court had previously held that “ ‘the incorporation of variant state
 saving statutes would defeat the aim of a federal limitation provision designed to produce
 national uniformity.’ ” Id. (quoting Burnett v. New York Cent. R.R. Co., 380 U.S. 424,
 433 (1965)). The Sixth Circuit has “invoked Burnett repeatedly when determining
 whether to apply state savings statutes to other federal laws[.]” Id. at 534-35 (collecting
 cases).
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 8 of 13. PageID #: 356




 (4:20CV1747)

 applies to claims and not the entire action, such that it begins to run when the party against whom

 the new action is directed is dismissed, and not when the entire case is terminated. See Herbert

 v. Farmer, No. CA2013-02-016, 2014 WL 902859, at *5, ¶¶ 20-21 (Ohio App. 12th Dist. March

 10, 2014) (holding that the savings statute runs from when a party is dismissed, not when the

 entire case is terminated); see also Eckmeyer v. Blough, No. 26669, 2013 WL 4506881, at *2 ¶

 10 (Ohio App. 9th Dist. Aug. 21. 2013) (split decision holding the saving statute applies from the

 time of dismissal of individual claims rather than from the time of termination of the entire

 action).

        The one-year time limitation for Plaintiff to refile his complaint under § 2305.19 began to

 accrue on May 6, 2019, when NSL was dismissed from the original action. Cheeks v. Wal-Mart

 Stores, No. 15 MA 13, 2015 WL 5444288, at *3, ¶ 18 (Ohio App. 7th Dist. Sept. 10, 2015) (the

 one year savings statute begins to run on the filing of the self-executing notice of voluntary

 dismissal, not on the date the trial court journalizes an entry indicating the case has been

 voluntarily dismissed). The Complaint (ECF No. 1-1), refiled on July 2, 2020 in the instant

 action, was filed more than one year after NSL was dismissed. Accordingly, Counts Three, Four,

 and Six through Nine of the Complaint (ECF No. 1-1) are untimely as to NSL.

                                                  B.

        NSL argues in ECF No. 9 why each of the nine counts (six state law claims and three

 federal claims (Counts Six - Eight)) fail to state a claim upon which relief can be granted.

 Because the Court finds for the reasons stated above that Counts Three, Four, and Six through

 Nine of the Complaint (ECF No. 1-1) are untimely as to NSL, it only addresses the parties’

 arguments regarding Counts One, Two, and Five.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 9 of 13. PageID #: 357




 (4:20CV1747)

        Despite Plaintiffs’ initial Complaint (ECF No. 9-1) having been filed in May 2018 and

 that the initial case was pending in state court for two years, in the operative Complaint (ECF No.

 1-1), Plaintiffs proffer mostly vague and conclusory allegations, not directed at any specific

 defendant, which are not plead with the requisite particularity under Fed. R. Civ. P. 8 and 9.5

 Rather, the only allegations set forth with specificity concern Plaintiffs’ applications for a

 disability discharge of the student loan. See ECF No. 1-1 at PageID #: 16-17, ¶¶ 19-24. These

 allegations, however, also fail under Rule 12(b)(6) because Plaintiffs do not and cannot

 adequately bring any of the three claims in Counts One, Two, and Five.

                                1. Count One - Breach of Contract

        To prove a breach of contract under Ohio law, a party must prove four elements: (1) the

 existence of a valid contract; (2) performance by the plaintiff; (3) breach by the defendant; and

 (4) resulting damages. Pavlovich v. Nat’l City Bank, 435 F.3d 560, 565 (6th Cir. 2006).

        Plaintiffs do not allege that the student loan was obtained from or ever owned by NSL.

 They allege “[u]pon information and belief” that NSL is a “loan management, servicing, and/or

 asset recovery company.” ECF No. 1-1 at PageID #: 15, ¶ 11. According to Plaintiffs, the


        5
         For example, Plaintiffs allege:
      25. Throughout the life of the loan, the Defendants and/or its/their agents,
      predecessors and/or otherwise-associated affiliates and/or entities at
      various times wrongly changed the terms of the loan without any viable or
      proper explanation or authority for said unilateral, unfair, improper, and/or
      unwarranted changes[,] . . . have failed and/or refused to properly provide
      a full, legible accounting of the loan history, and . . . have improperly,
      wrongly, and/or without authority misapplied payments, charged certain
      interest, assessed certain fees and penalties, reported alleged delinquencies
      to applicab1e credit bureaus, capitalized the principle (sic) and/or interest
      of the loan, and/or offered and accepted forbearance intended only for a
      temporary hardship, not long-term inability to repay.
 ECF No. 1-1 at PageID #: 17-18.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 10 of 13. PageID #: 358




  (4:20CV1747)

  student loan was received “with the U.S. Department of Education,” from “SLM Corporation”

  and is and “through [NSL], Defendant Credit Federal FCU and/or its predecessor and/or

  [another] entity associated therewith and/or thereto.” ECF No. 1-1 at PageID #: 15-16, ¶ 15.

         Plaintiffs fail to demonstrate how a contract existed between them and NSL. They

  describe NSL solely as the loan servicer. ECF No. 1-1 at PageID #: 15, ¶¶ 12-13. The tasks NSL

  performs in servicing student loans for its customers do not create a contractual relationship

  between it and borrowers. Plaintiffs do not, and cannot, allege that NSL was a party to the

  student loan or is in privity with NSL on any other contract. See Santagate v. Pennsylvania

  Higher Educ. Assistance Agency (PHEAA), No. 19AP-705, 2020 WL 2850264, at *5, ¶ 21 (Ohio

  App. 10th Dist. June 2, 2020) (“nothing in the language of the note indicates that the loan

  servicer is a party to the note”). Therefore, Count One is dismissed as to NSL.

                              2. Count Two - Bad Faith and Breaches

         This cause of action is rarely cited in Ohio case law, but has been interpreted to mean the

  implied duty of good faith and fair dealing imposed on parties to any contract. Demetriades v.

  Ohio Lottery Comm’n, No. No. 2017-00705, 2018 WL 4381766, at *3 (Ohio Ct. Cl. Aug. 27,

  2018) (citing Lundeen v. Smith-Hoke, No. 15AP-236, 2015 WL 8196506, at *3, ¶ 14 (Ohio

  App.10th Dist. Dec. 8, 2015); Littlejohn v. Parrish, 163 Ohio App.3d 456, 463, ¶ 27 (2005)).

  Plaintiffs defend their claim by arguing they “need not point to a certain clause or provision

  within the contract that requires the parties to act fairly and [in] good faith towards each other.”

  ECF No. 11 at PageID #: 262.

         In Demetriades, the plaintiff brought a lawsuit against a convenience store, which

  discarded her instant lottery ticket after she returned to claim her recently discovered larger prize.
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 11 of 13. PageID #: 359




  (4:20CV1747)

  Along with the breach of contract, the plaintiff argued the store also breached an implied

  covenant of good faith. “[A]n allegation of a breach of the implied covenant of good faith cannot

  stand alone as a separate cause of action from a breach of contract claim.” 2018 WL 4381766, at

  *3 (quoting Interstate Gas Supply, Inc. v. Calex Corp., No. No. 04AP-980, 2006 WL 328679, at

  *20, ¶ 98 (Ohio App. 10th Dist. Feb. 14, 2006)). The Court of Claims of Ohio entered summary

  judgment for the Ohio Lottery Commission because the plaintiff’s claim that defendant acted in

  bad faith could not stand alone. Id. As stated above, Plaintiffs in the case at bar have not shown

  that a contract existed between them and NSL. Therefore, Count Two alleging bad faith and

  breaches as to NSL fails as a matter of law.

                         3. Count Five - Quantum Meruit/Unjust Enrichment

            Plaintiffs argue if the claim for breach of contract is not successful, NSL still has been

  unjustly enriched. See ECF No. 10 at PageID #: 264. “The elements of unjust enrichment

  require the showing of a benefit conferred by a plaintiff upon a defendant, knowledge by the

  defendant of the benefit, and retention of the benefit by the defendant under circumstances where

  it would be unjust to do so without payment.” Graham v. Perkins, No. S-15-008, 2015 WL

  5680902, at *5, ¶ 22 (Ohio App. 6th Dist. Sept. 25, 2015) (citing Hammill Mfg. Co. v. Park-Ohio

  Industries, Inc., No. L-12-1121, 2013 WL 1535720, at *3, ¶ 14 (Ohio App. 6th Dist. April 12,

  2013)).

            Similarly, “quantum meruit is a doctrine derived from the natural law of equity, the basic

  concept of which is that no one should be unjustly enriched who benefits from the services of

  another. In order to prevent such an unjust enrichment, the law implied a promise to pay a

  reasonable amount for the services rendered [by anothother] . . ., in the absence of a specific
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 12 of 13. PageID #: 360




  (4:20CV1747)

  contract.” Sonkin & Melena Co., L.P.A. v. Zaransky, 83 Ohio App.3d 169, 175 (1992). “Though

  the elements of quantum meruit and unjust enrichment have been found to be identical, quantum

  meruit is a distinct claim or right of action.” A N Bros. Corp. v. Total Quality Logistics, L.L.C.,

  59 N.E.3d 758, 770 at ¶ 42 (Ohio App. 12th Dist. Feb. 16, 2016) (citing In re Sucholdolski, No.

  10CA009833, 2011 WL 6155756, at *1, ¶ 8 (Ohio App. 9th Dist. Dec. 12, 2011)). “The

  difference is the manner in which damages are computed.” Id.

         Count Five generally alleges the elements of a quantum meruit/unjust enrichment claim

  without any factual support. Plaintiffs allege to have “each conferred a benefit upon each

  Defendant; each Defendant knew of and/or solicited such benefits, each Defendant retained said

  benefits that under the circumstances is and would be unjust for any Defendant to retain without

  payment and/or specific performance.” ECF No. 1-1 at PageID #: 25, ¶ 65. Plaintiffs also recite

  the elements of an unjust enrichment claim in their Memorandum in Opposition and then make a

  general statement that their allegations are sufficient, without any supporting examples. See ECF

  No. 10 at PageID #: 264-65. Plaintiffs’ recitation of the elements of a cause of action, without

  any “further factual enhancement,” is insufficient under Rule 8’s pleading standard. DiPasquale

  v. Hawkins, 748 Fed.Appx. 688, 694 (6th Cir. 2018) (quoting Iqbal, 556 U.S. at 678)). Plaintiffs

  fail to plead specific allegations regarding how NSL has been unjustly enriched – what benefit

  was conferred upon it, what knowledge NSL had or benefit it solicited, what NSL retained, and

  how such would be unjust. Therefore, Count Five is dismissed as to NSL.

                                                   C.

         Finally, Plaintiffs make a fleeting request for leave to “replead their causes of action.”

  ECF No. 11 at PageID #: 261. They specifically request leave to amend Count Six to reference
Case: 4:20-cv-01747-BYP Doc #: 21 Filed: 01/15/21 13 of 13. PageID #: 361




  (4:20CV1747)

  the Real Estate Settlement Procedures Act (“RESPA”),12 U.S.C. § 2601 et seq., in this case

  about a student loan. See ECF No. 11 at PageID #: 265.

         A request for leave to amend almost as an aside to the Court in a memorandum in

  opposition to the defendant’s motion to dismiss is not a motion to amend, for purposes of the rule

  providing that a court should freely give leave to amend when justice so requires. Fed. R. Civ. P.

  15(a)(2). See Gonzalez v. Kovacs, 687 Fed.Appx. 466, 470 (6th Cir. 2017) (“an informal request

  contained in a brief in opposition to a motion to dismiss is not deemed a Rule 15 motion to

  amend.”); La. Sch. Emps. Ret. Sys. v. Ernst & Young, LLP, 622 F.3d 471, 486 (6th Cir. 2010)

  (quoting Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214 F.3d 776, 784 (6th Cir. 2000) (“Plaintiffs

  were not entitled to an advisory opinion from the Court informing them of the deficiencies of the

  complaint and then an opportunity to cure those deficiencies.” (emphasis in original)).

                                           IV. Conclusion

         Defendant Navient Solutions, LLC’s (“NSL”) Motion to Dismiss Plaintiffs’ Complaint

  (ECF No. 8) with prejudice is granted.



         IT IS SO ORDERED.


    January 15, 2021                             /s/ Benita Y. Pearson
  Date                                         Benita Y. Pearson
                                               United States District Judge
